PER CURIAM.
This is an appeal from the trial court’s order striking a notice of lien filed by plaintiffs employer and the employer’s workers compensation carrier in plaintiff’s medical malpractice suit against appellee health care providers.
We reverse on the authority of American Mutual Insurance Consolidated Co. v. Decker, 518 So.2d 315 (Fla. 2d DCA 1987). As in American Mutual, we certify that our decision is in direct conflict with that in American Motorists Insurance Co. v. Coll, 479 So.2d 156 (Fla. 3d DCA 1985), rev. denied, 488 So.2d 829 (Fla.1986).
Reversed and remanded for proceedings not inconsistent herewith.
CAMPBELL, A.C.J., and LEHAN and THREADGILL, JJ., concur.